Citation Nr: 0110037	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  98-19 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals, left knee injury.

2.  Entitlement to a rating in excess of 10 percent for 
residuals, right wrist injury.

3.  Entitlement to a compensable rating for residuals, right 
shoulder injury.

4.  Entitlement to a compensable rating for residuals, right 
ankle sprain.

5.  Entitlement to a compensable rating for residuals, 
fracture, right thumb.

6.  Entitlement to service connection for residuals, 
subconjunctival hemorrhage with traumatic iritis, right eye.

7.  Entitlement to a rating in excess of 10 percent for 
residuals, low back injury.

8.  Entitlement to service connection for jaw disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
December 1996.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in July 1998, of the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Huntington, West Virginia, 
Louisville, Kentucky and Cleveland, Ohio.

The appeal was docketed at the Board in 1998.  A hearing was 
held before a hearing officer in Cincinnati, Ohio, in July 
1999.

The first six issues listed on the title page will be 
addressed in the decision below.  The final two issues listed 
on the title page will be addressed in a remand appearing at 
the end of the decision.


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
residuals, left knee injury, include crepitus, without 
evidence of instability, and an ability to flex the knee to 
145 degrees, productive, collectively, of no more than slight 
impairment involving the left knee.

2.  Current manifestations of the veteran's service-connected 
residuals, right wrist injury, include an ability to 
dorsiflex the wrist to 70 degrees, with an ability to palmar 
flex to 80 degrees; favorable ankylosis of the wrist is not 
shown.

3.  Current manifestations of the veteran's service-connected 
residuals, right shoulder injury, include an absence of 
evidence, relative to either the clavicle or scapula, 
demonstrative of malunion or nonunion; the veteran retains an 
ability to abduct his right upper extremity to a point above 
the shoulder plane.

4.  Current manifestations of the veteran's service-connected 
residuals, right ankle sprain, include plantar flexion 
demonstrable to 35 degrees but dorsiflexion "at [zero] 
degrees"; overall right ankle motion is moderately 
restricted.

5.  Favorable ankylosis involving the right thumb is not 
shown.

6.  No residual of subconjunctival hemorrhage with traumatic 
iritis, right eye, is shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals, left knee injury, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45 and Part 4, Diagnostic Code 5257 
(2000).

2.  The criteria for a rating in excess of 10 percent for 
residuals, right wrist injury, have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45 and Part 4, Diagnostic 
Code 5215 (2000).

3.  The criteria for a compensable rating for residuals, 
right shoulder injury, have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.7, 
4.31, 4.40, 4.45 and Part 4, Diagnostic Code 5203 (2000).

4.  The criteria for a 10 percent rating for residuals, right 
ankle sprain, have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. Part 4, Diagnostic Code 5271 
(2000).

5.  The criteria for a compensable rating for residuals, 
fracture, right thumb, have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.7, 
4.20, 4.31, 4.40, 4.45 and Part 4, Diagnostic Code 5224 
(2000).

6.  Residuals of subconjunctival hemorrhage with traumatic 
iritis, right eye, were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that VA's duty to assist in the development 
of this claim and duty to notify the appellant of information 
and evidence needed to substantiate and complete his claim, 
relative to the first six issues listed on the title page, 
have been met.  In this regard, by virtue of two Statements 
of the Case and a Supplemental Statement of the Case issued 
during the pendency of the appeal, the veteran was given 
notice of the information or evidence necessary to 
substantiate his claim, relative to each of the first six 
issues listed on the title page.  With respect to those 
issues, it appears that all pertinent evidence has been 
obtained and associated with the claims folder, to include 
all service medical records.  In addition, the veteran was 
afforded a personal hearing in July 1999, and the transcript 
related to the same has been associated with the claims 
folder.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

Service connection is in effect for residuals, left knee 
injury, for which the RO has assigned a 10 percent rating 
under Diagnostic Code 5257 of the Rating Schedule; for 
residuals, right wrist injury, rated 10 percent disabling 
under Diagnostic Code 5215; for residuals, right shoulder 
injury, rated noncompensable under Diagnostic Code 5203; for 
residuals, right ankle sprain, rated noncompensable under 
Diagnostic Code 5271; and for residuals, fracture, right 
thumb, rated noncompensable under Diagnostic Code 5224.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2000), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to any of these disabilities.


I.  Residuals, Left Knee Injury

In accordance with the provisions of Diagnostic Code 5257, a 
10 percent rating is warranted when there is, relative to 
either knee, slight recurrent subluxation or lateral 
instability; if such impairment is moderate, a 20 percent 
rating is warranted.   

The veteran asserts that he experiences limitation of motion 
involving his left knee, as well as swelling on occasion.  He 
also indicates that he has some difficulty when walking on 
uneven ground.  In this regard, when he was examined by VA in 
March 1998, the veteran was noted to experience "marked 
crepitus" in the left knee joint; he exhibited an ability to 
flex and extend his left knee to 145 and zero degrees, 
respectively.  On pertinent X-ray examination, there was "no 
significant osseous or articular abnormality"; the related 
impression was "normal exam".  The pertinent examination 
diagnosis was history of left knee arthroscopy and 
debridement, "minimal symptomatology at" the time of the 
examination. 

In considering the veteran's claim for a rating in excess of 
10 percent for residuals, left knee injury, the Board is of 
the opinion, owing to the reasoning advanced hereinbelow, 
that the presently assigned 10 percent evaluation is fully 
appropriate.  In reaching such determination, the Board would 
emphasize that although he was noted on the March 1998 VA 
examination to experience crepitus of "marked" severity in 
his left knee joint, motion in the knee, i.e., an ability to 
flex and extend his left knee to 145 and zero degrees, 
respectively, is unrestricted in each excursion.  See 
38 C.F.R. § 4.71, Plate II (2000).  Indeed, the veteran's 
demonstrated ability to flex his right knee, to 145 degrees, 
is representative of motion in such excursion which is 5 
degrees greater than normal.  In addition, although the 
veteran indicated at the July 1999 personal hearing that his 
knee would apparently lock on occasion, he also indicated 
that he was not obliged to wear a brace and, in any event, 
there was no indication of joint instability on the March 
1998 examination.  The foregoing clinical considerations, in 
the Board's view, present a pertinent disability picture 
commensurate with, at most, not more than slight overall left 
knee disability, a degree of impairment which equates with 
his presently assigned 10 percent rating under Code 5257.  
Finally, inasmuch as there was no indication of traumatic or 
degenerative arthritis involving the veteran's left knee on 
X-ray examination in March 1998, entitlement to a separate 
rating in consideration of such pathology, in accordance with 
VAOPGCPREC 23-97 (July 1, 1997), is not in order.  Therefore, 
the Board concludes that the preponderance of the evidence is 
against a rating in excess of 10 percent for residuals, left 
knee injury.

In reaching the foregoing determination, the Board has 
considered rating the knee based on limitation of motion and 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, as pertinent to 
factors, traceable to service-connected disability involving 
the left knee, including general functional loss, weakened 
movement and excess fatigability.  The Board has also been 
attentive for indication of loss of functional ability, 
within the purview of 38 C.F.R. § 4.40, specifically 
traceable to pain on use.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this connection, the Board is cognizant that 
at his July 1999 personal hearing the veteran testified that 
he had lost some time from his work due to his various 
service-connected disabilities.  However, to the extent it 
bears on overall left knee function, the Board cannot 
overlook that he specifically indicated that he had lost no 
such time owing to impairment associated with his left knee 
(see page 21 of hearing transcript).  In addition, while the 
veteran indicated at the hearing that he had some difficulty 
when walking on uneven surfaces, such difficulty was only 
"[s]light" (see page 19 of transcript).  The foregoing 
considerations, in the Board's view, militate persuasively 
against the existence of sufficient disablement, relative to 
the left knee, as to warrant the assignment of a higher 
disability rating predicated on either 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  Finally, the Board has also given 
consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the veteran's 
service-connected left knee disability more closely 
approximate those required for a 20 percent rating than they 
do the disability rating currently assigned.  Accordingly, 
the Board is unable to identify a reasonable basis for a 
grant of the benefit sought relative to this aspect of the 
appeal.  38 U.S.C.A. § 1155; Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. 
§§ 4.7, 4.10 and Part 4, Diagnostic Code 5257.


II.  Residuals, Right Wrist Injury

Pursuant to Diagnostic Code 5215, relative to the wrist of 
either upper extremity, a 10 percent rating is warranted, 
based on limitation of motion, when an ability to dorsiflex 
to less than 15 degrees exists, or when palmar flexion is 
limited to being in line with the forearm.  In accordance 
with the provisions of Diagnostic Code 5214, a 30 percent 
rating is assignable relative to the wrist of the dominant 
upper extremity (the veteran is right-handed) if the wrist is 
locked in favorable ankylosis, i.e., in 20 to 30 degrees' 
dorsiflexion.

The veteran asserts that he experiences motion-related pain 
in his right wrist, especially if he engages in tasks such as 
turning a screw driver.  In this regard, when the veteran was 
examined by VA in March 1998, he elaborated that he also 
experienced pain in his right wrist if he hyperextended the 
fingers of his right hand. On physical examination, the 
veteran complained of experiencing pain in his right wrist on 
palpation over the radial aspect of the dorsum.  He exhibited 
an ability to dorsiflex his right wrist to 70 degrees; palmar 
flexion was demonstrated to 80 degrees.  The pertinent 
examination diagnosis implicated ligamentous injury involving 
the right wrist, with pain and limitation of function.

In considering the veteran's claim of entitlement to a rating 
in excess of 10 percent for residuals, right wrist injury, 
the Board has no reason to dispute his above-addressed 
assertion relative to experiencing pain in his right wrist in 
the event he engages in tasks such as turning a screw driver.  
Notwithstanding the foregoing consideration, however, the 
Board is of the opinion, in light of the reasoning advanced 
hereinbelow, that his presently assigned pertinent 10 percent 
disability rating is fully appropriate.  In this regard, the 
Board observes that, when he was examined by VA in March 
1998, the veteran exhibited an ability to dorsiflex his right 
wrist to a point well beyond 15 degrees.  Indeed, the 70 
degree parameter to which the veteran dorsiflexed his right 
wrist on the March 1998 examination is representative of 
motion in such excursion which is unrestricted.  See 
38 C.F.R. § 4.71, Plate I (2000).  In addition, the 80 
degrees to which plantar flexion was limited on the March 
1998 examination is still representative of motion in such 
excursion which is well beyond being limited to in line with 
the forearm.  See id.  The veteran's demonstrated ability to 
dorsiflex his right wrist (as addressed above), finally, 
precludes any notion that the wrist is locked in such 
favorable ankylosis as is necessary for an award of a 30 
percent disability rating under the provisions of Diagnostic 
Code 5214 (authorizing a 30 percent rating if the wrist is 
locked in favorable ankylosis, i.e., in 20 to 30 degrees' 
dorsiflexion).  In light of the foregoing observations, then, 
the Board is of the opinion that, even with consideration of 
the above-stated provisions of 38 C.F.R. § 4.7, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for residuals, right wrist injury.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the right wrist, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca, supra.  
In this regard, the veteran, who is employed as an 
electrician, has specifically alluded (as noted above) to 
experiencing pain in his right wrist in the event he is 
obliged to turn a screw driver.  However, the Board finds it 
noteworthy that the veteran further indicated that, albeit 
with pain, he was nevertheless able to perform such task.  He 
also indicated that he was able to use other job-related 
tools, to include wire cutters.  Finally, while motion-
related pain in the right wrist was noted on the March 1998 
VA examination, it was only evident at motion "extremes".  
The foregoing considerations, in the Board's view, militate 
persuasively against the existence of sufficient disablement, 
relative to the right wrist, as to warrant the assignment of 
a higher disability rating predicated on either 38 C.F.R. 
§ 4.40 or 38 C.F.R. § 4.45.  Accordingly, the Board is unable 
to identify a reasonable basis for a grant of this aspect of 
the benefit sought on appeal.  38 U.S.C.A. § 1155; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic 
Code 5215.


III.  Residuals, Right Shoulder Injury

Pursuant to Diagnostic Code 5203, relative to impairment of 
the clavicle or scapula, a 10 percent rating is warranted for 
related malunion or nonunion without loose movement.  
However, in accordance with the provisions of 38 C.F.R. 
§ 4.31, where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a 
noncompensable rating, a noncompensable rating will be 
assigned where the required residuals are not shown.

The veteran asserts that he experiences pain in his right 
shoulder and indicates that he is unable to reach "over [his] 
head".  In this regard, when the veteran was examined by VA 
in March 1998, he elaborated that his right shoulder was 
"moderately symptomatic" (as recorded by the examiner) if he 
engaged in lifting activities.  On physical examination, the 
veteran was noted to experience "a trigger point" just 
superior to the right scapula, with "normal scapular 
function".  Strength in the right shoulder was "normal", and 
the veteran exhibited an ability to abduct his right upper 
extremity to 180 degrees.  On pertinent X-ray examination, 
the glenohumeral joint "appear[ed] to be normal"; there was 
"mild" separation of the acromioclavicular joint with no 
displacement.  The pertinent examination diagnosis was 
"[r]ight shoulder nerve impingement, intermittent[ly] 
symptomatic acromioclavicular joint separation.  

In considering the veteran's claim of entitlement to a 
compensable rating for his service-connected residuals, right 
shoulder injury, the Board is constrained to point out that, 
although pertinent X-ray examination in March 1998 revealed a 
"mild" separation of the acromioclavicular joint, there is no 
evidence, relative to either the clavicle or scapula, 
demonstrative of related malunion or nonunion, as is 
necessary for an award of a compensable rating under Code 
5203.  Further, since the veteran exhibited an ability on the 
March 1998 examination to abduct his right upper extremity to 
180 degrees, the same being to a point well above the 
shoulder plane, see 38 C.F.R. § 4.71, Plate I (2000), a 
compensable rating in accordance with the provisions of 
38 C.F.R. Part 4, Diagnostic Code 5201 (2000) is similarly 
not in order.  Given the foregoing, then, and without 
evidence (even with consideration of 38 C.F.R. § 4.7) 
demonstrative of such residual impairment as is necessary for 
the minimum authorized compensable rating (under any 
pertinent Code), the Board is constrained to conclude, in 
accordance with the above-cited provisions of 38 C.F.R. 
§ 4.31, that the veteran's presently assigned noncompensable 
rating for his service-connected residuals, right shoulder 
injury, is wholly proper.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the right shoulder, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca, supra.  
In this regard, however, the Board finds it noteworthy that, 
on the March 1998 VA examination, strength in the veteran's 
right shoulder was found to be "normal".  In addition, the 
veteran indicated, on the same examination, that he 
experienced frequent periods when his right shoulder did not 
"bother him at all".  The foregoing considerations, in the 
Board's view, militate persuasively against the existence of 
sufficient disablement, relative to the right shoulder, as to 
warrant the assignment of a higher disability rating 
predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of this aspect of the benefit sought on 
appeal.  38 U.S.C.A. § 1155; Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. 
§§ 4.7, 4.31, 4.40, 4.45 and Part 4, Diagnostic Code 5203.


IV.  Residuals, Right Ankle Sprain

Pursuant to Diagnostic Code 5271, relative to either ankle, 
limitation of motion which is "[m]oderate" warrants a 10 
percent rating; "[m]arked" limitation of motion warrants a 20 
percent rating.

The veteran asserts that he experiences limited motion in his 
right ankle.  He also indicates that his right ankle joint is 
frequently swollen.  In this regard, when the veteran was 
examined by VA in March 1998, there was no tenderness to 
palpation of the right ankle; the joint was also free of 
swelling.  Plantar flexion involving the right ankle was 
exhibited to 35 degrees; dorsiflexion was "at [zero] 
degrees".  On pertinent X-ray examination, the right ankle 
was "normal".  The pertinent examination diagnosis was right 
ankle sprain with weakness and episodes of pain.

In considering the veteran's claim of entitlement to a 
compensable rating for his service-connected residuals, right 
ankle sprain, the Board observes that the extent of plantar 
flexion exhibited by him on the March 1998 VA examination, 
i.e., to 35 degrees, is indicative of motion in such 
excursion which is only 10 degrees less than full.  See 
38 C.F.R. § 4.71, Plate II, supra.  However, he was unable to 
exhibit dorsiflexion to any extent.  Given the latter 
consideration, and notwithstanding that his ability to 
plantar flex his right ankle is only slightly restricted, the 
Board is of the view that overall right ankle motion is 
probably "[m]oderate[ly]" restricted, the same being 
representative of pertinent disablement warranting a 10 
percent rating.  Such evaluation (i.e., 10 percent) is, 
therefore, granted.

On further consideration, however, of the matter of whether a 
rating in excess of 10 percent is warranted, the Board is 
readily persuaded that it is not.  In this regard, as noted 
above, the veteran's ability to plantar flex his right ankle 
is only slightly restricted, and though he is unable to 
exhibit dorsiflexion to any extent, full motion in the latter 
excursion is only 20 degrees.  See id.  Therefore, overall 
right ankle motion of "[m]arked" restriction is, clearly, not 
shown.  38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. Part 4, 
Diagnostic Code 5271.


V.  Residuals, Fracture, Right Thumb

The veteran's service-connected right thumb disability is 
rated analogous to ankylosis involving either thumb pursuant 
to the provisions of Diagnostic Code 5224.  38 C.F.R. § 4.20.  
In accordance with the provisions of Diagnostic Code 5224, a 
10 percent rating is warranted if the thumb is fixed in 
favorable ankylosis.  
However, pursuant to 38 C.F.R. § 4.31, where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide for a noncompensable rating, a noncompensable 
rating will be assigned where the required residuals are not 
shown.

The veteran asserts that he is not able to fully "bend" his 
right thumb.  In this regard, when he was examined by VA in 
March 1998, motion involving his right thumb was "normal".  
He was able to touch the median transverse fold of his right 
palm with the tip of his thumb (the veteran apparently also 
demonstrated pertinent motion to such extent at his hearing, 
see page 17 of transcript).  The absence of limitation of 
motion, however, does not equate to favorable ankylosis.  In 
the absence of favorable ankylosis involving the right thumb, 
then, such requisite residual disablement as is necessary for 
an award of the minimum authorized compensable rating is not 
shown.  The Board is, therefore, constrained to conclude, 
with application of the provisions of 38 C.F.R. § 4.31 (and 
even with application of 38 C.F.R. § 4.7), that the veteran's 
presently assigned noncompensable rating for residuals, 
fracture, right thumb, is wholly appropriate.  

Finally, because motion involving the veteran's right thumb 
is unrestricted and inasmuch as he indicated at his hearing 
that he is able to do his job as an electrician (though his 
ability to "grip" with the thumb is compromised), the Board 
is of the opinion that the existence of sufficient 
disablement, relative to the right thumb, as to warrant the 
assignment of a higher disability rating predicated on either 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 is not, in either 
instance, shown.  38 U.S.C.A. § 1155; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
38 C.F.R. §§ 4.7, 4.20, 4.31, 4.40, 4.45 and Part 4, 
Diagnostic Code 5224.

With respect to each of the veteran's above-addressed claims 
for a higher disability rating, the Board has considered the 
discussion advanced by the United States Court of Appeals for 
Veterans Claims in Fenderson v. West, 12 Vet. App. 119 
(1999), wherein it indicated that, especially when there was 
a long duration between a claimant's original claim for 
service connection and the assignment of an original rating, 
separate ("staged") ratings may be assigned with respect to 
original claims for distinct separate periods of time during 
the appeal period based on the facts found.  With respect to 
the veteran's claim of entitlement to a compensable rating 
for residuals, right ankle sprain (issue IV above), the 
related 10 percent rating granted in the Board's pertinent 
analysis hereinabove has been awarded from the day following 
the veteran's separation from service (i.e., December 9, 
1996) in the "Order" section of the decision below.  However, 
relative to each other claim for a higher disability rating 
addressed above, the duration between the day following the 
veteran's separation from service and the assignment of the 
initial respective ratings was quite brief, i.e., only 
approximately eighteen months.  At no time during the appeal 
period were the disabilities at issue shown to have resulted 
in greater disability that is recognized in the current 
evaluations.  Given such consideration, and following the 
Board's longitudinal scrutiny of the pertinent evidentiary 
record, the Board is of the view, relative to those claims 
for a higher disability rating designated above as issues I, 
II, III and V, that the cited Fenderson rationale does not 
apply.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran (who 
is apparently employed at a VA facility) has offered no 
objective evidence that the disablement occasioned by any of 
his above-addressed disabilities at all interferes with his 
employability to a degree greater than that contemplated by 
the regular schedular standards which, as noted above, 
contemplate impairment in earning capacity in civil 
occupations.  Therefore, an exceptional or unusual disability 
picture (i.e., one where the veteran's currently assigned 
pertinent rating is found to be inadequate) is not presented.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.   


VI.  Service Connection for Residuals, Subconjunctival 
Hemorrhage with Traumatic Iritis, Right Eye

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

The veteran asserts that he frequently experiences blurring 
involving his right eye and that visual acuity in his right 
eye is less than in the left.  He attributes the foregoing 
problems to having been poked in the right eye in service.  
In this regard, service medical records reflect that in 
October 1996 the veteran presented in the aftermath of having 
been "poke[d]" in his right eye with the end tip of a 
"fishing pole" three days earlier.  His complaints included a 
watery discharge and mild sensitivity to light.  Examination 
revealed subconjunctival hemorrhage in the right eye; 
uncorrected visual acuity was 20/20.  Treatment included 
artificial tears.

Subsequent to service, when the veteran was pertinently 
examined by VA in September 1998, physical examination of his 
right eye was described as being "normal".  Uncorrected 
visual acuity in the right eye was 20/25.  The assessment was 
blepharitis.  An undated treatment record, the source of 
which is not shown, reflects that the veteran was shown to 
have recurrent corneal erosions of the right eye.

In considering the veteran's certified claim for service 
connection for residuals, subconjunctival hemorrhage with 
traumatic iritis, right eye, the Board is constrained to 
point out that, notwithstanding the "fishing pole" poking 
mishap involving his right eye, as was addressed above, he is 
not shown to have any present residual (at least none which 
is amenable to service connection) of such inservice mishap.  
In this regard, while uncorrected vision in the right eye is 
20/25, mere refractive error (regardless whether such slight 
visual impairment is related to service) is a developmental 
condition which is, as such, not amenable to service 
connection.  See 38 C.F.R. § 3.303(c) (2000).  Blepharitis 
involving the right eye was assessed on the September 1998 VA 
examination; such condition denotes an inflammation of the 
eyelid.  See Beaty v. Brown, 6 Vet. App. 532, 535 (1994).  
There is no indication that it is traceable to the inservice 
poking mishap.  In any event, service connection has been 
previously denied for seborrheic blepharitis.  Recurrent 
corneal erosions, demonstrated on an undated treatment 
report, is not shown to be related to the inservice 
subconjunctival hemorrhage with traumatic iritis.  Given the 
foregoing observations, then, the Board concludes that the 
preponderance of the evidence is against service connection 
for residuals, subconjunctival hemorrhage with traumatic 
iritis, right eye.  38 U.S.C.A. §§ 1110, 1131; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; 38 C.F.R. § 3.303.

In making these determinations, the Board has considered the 
veteran's hearing testimony.  While he is competent to 
express his observed symptoms and belief in the merits of his 
claims, as a lay person, he is not competent to offer medical 
findings or conclusions.


ORDER

A rating in excess of 10 percent for residuals, left knee 
injury, is denied.

A rating in excess of 10 percent for residuals, right wrist 
injury, is denied.

A compensable rating for residuals, right shoulder injury, is 
denied.

A 10 percent rating for residuals, right ankle sprain, is 
granted, from December 9, 1996, subject to the controlling 
regulations governing the payment of monetary benefits.  

A compensable rating for residuals, fracture, right thumb, is 
denied.

Service connection for residuals, subconjunctival hemorrhage 
with traumatic iritis, right eye, is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA, which, among other 
things, eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
assist.  

With respect to the veteran's claim of entitlement to a 
rating in excess of 10 percent for residuals, low back 
injury, the Board observes that, at his July 1999 personal 
hearing, the veteran indicated that he had recently received 
pertinent treatment under non-VA auspices from one "Dr. 
Granger".  Although there is some indication that the veteran 
himself may have intended to procure (and submit to the RO) 
copies of records pertaining to treatment rendered him by Dr. 
Granger (see page 33 of hearing transcript), he apparently 
never did so.  Given the foregoing, the Board is of the 
opinion that, before further appellate action on this aspect 
of the appeal ensues, the RO should formally attempt to 
procure copies of any extant records pertaining to treatment 
rendered the veteran by Dr. Granger.  Further development to 
facilitate the accomplishment of the same is, therefore, 
specified below.  In addition, the Board is of the opinion 
that an updated VA examination, as is specified in greater 
detail below, would be helpful before any further appellate 
consideration of this aspect of the appeal commences.

Concerning the veteran's claim for service connection for jaw 
disability, service medical records reflect that in November 
1988 the veteran was struck in the mouth by a "brake handle".  
Incident to such trauma, the veteran sustained the loss of a 
number of teeth, for which service connection was granted 
(for the purpose of dental treatment only) in a rating 
decision entered in July 1998.  At his personal hearing, the 
veteran clarified that he was claiming service connection for 
disablement referable to his right jaw (as opposed to loss of 
teeth).  However, although the pertinent certified issue on 
appeal implicates service connection "for jaw condition", the 
Board observes that the veteran has never been examined for 
such disability.  Therefore, further development to 
facilitate the same is specified below.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide the name(s), 
address(es) and approximate date(s) of 
treatment afforded him by "Dr. Granger" 
relative to his service-connected low 
back disability.  Then, in light of the 
veteran's response (if any), the RO 
should take appropriate action to procure 
copies of the indicated treatment 
report(s).  In any event, the RO should 
take appropriate action to procure copies 
of any treatment records which may have 
been prepared in conjunction with 
treatment rendered the veteran since 
January 1999 at the VA Medical Center in 
Lexington, Kentucky.

2.  Thereafter, the RO should arrange for 
the veteran to undergo pertinent VA 
examination to ascertain the current 
severity of his service-connected low 
back injury residuals.  Any special 
diagnostic studies deemed necessary 
should be performed, and the claims 
folder should be made available to the 
examiner for review prior to the 
examination.  

3.  The RO should also arrange for the 
veteran to undergo pertinent VA 
examination to determine the presence and 
etiology of any disorder of the jaw.  Any 
special diagnostic studies deemed 
necessary should be performed, and the 
claims folder should be made available to 
the examiner for review prior to the 
examination.

4.  The RO should then review the reports 
pertaining to the VA examinations 
performed in response to the previous 
numerical directives to ascertain whether 
such examinations are in compliance with 
the Board's examination instructions.  
Any necessary corrective action should be 
undertaken.

5.  In addition to the development 
addressed in the preceding numerical 
directives, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the veteran's claims of 
entitlement to a rating in excess of 10 
percent for residuals, low back injury, 
and service connection for jaw 
disability.

7.  If either remaining benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the VCAA is complete.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on each matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

